Citation Nr: 0702456	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  01-04 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 2000 to June 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision.


FINDINGS OF FACT

1.  The evidence of record fails to show a permanent right 
knee disability.

2.  The evidence of record fails to show a permanent left hip 
disability.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a right knee 
disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  Criteria for service connection for a left hip disability 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

The veteran was diagnosed with patellofemoral syndrome of the 
right knee, and with tendonitis of the left hip by a private 
physician in July 2000.

Service medical records reflect that the veteran complained 
of bilateral knee and shoulder pains in March 2000.  X-rays 
were negative, and while some laxity was noted, Drawer, 
McMurray, Herman's, and Apley tests were all negative.  At an 
examination in April 2000, the veteran was suspected of 
malingering, as his knees were found to be normal, and the 
doctor indicated that he felt it was likely that the veteran 
was possibly feigning his symptoms with the goal of discharge 
in mind.

The veteran appeared before a Medical Board in May 2000 after 
complaining of multiple joint pains.  The veteran denied any 
specific trauma, but found that the pain was more intense 
with the activities that were required in basic training.  X-
rays were negative for any bony abnormality.  The veteran's 
knees were symmetrical with no erythema, edema, echymosis.  
The veteran's hips had full active range of motion without 
pain.  The veteran was diagnosed with chronic multiple joint 
arthralgias.

Several months after discharge, in July 2000, the veteran 
presented for treatment, complaining of left hip pain and 
right knee pain.  The physical examination revealed that the 
veteran was in no acute distress.  He had normal range of 
motion in his hips, although he resisted external rotation as 
it significantly increased his left lateral hip pain.  His 
right knee examination showed no effusion, and Lachman's 
test, varus/valgus stress, and McMurray's test were all 
negative, although the patellofemoral grind sign was 
positive.  The veteran was diagnosed with patellofemoral 
syndrome and iliotibial band syndrome.  He also had 
predominant left gluteus minimus tendonitis; and the doctor 
noted that the veteran has a pre-existing left side leg 
discrepancy.

At an examination in June 2004, the veteran's right knee was 
noted to be fairly normal with no significant tenderness, and 
the veteran had good range of motion.  With regard to his 
hip, the veteran had only minimal discomfort with good 
external range of motion.  

The veteran underwent a VA examination in August 2004.  Bone 
scans revealed osteoarthritic changes in the patellofemoral 
joint and bilateral intertarsal joint.  X-rays of the knees 
and hips were normal in June 2004, revealing no fracture, 
dislocation, arthritis, joint effusions in the knee, or any 
other abnormalities.  The veteran had full range of motion in 
his knees with some crepitus on the right.  With regards to 
his patellofemoral joint, there was no effusion, or capsular 
thickening.  The patellar compression test was positive in 
the right knee.  In February 2005, the examiner indicated 
that there was no disorder or diagnosis for the veteran's 
right knee pain.  He explained that the veteran had 
patellofemoral pain syndrome which is a reversible condition.  
The examiner indicated that athletes often show this kind of 
temporary cartilage damage condition after sports activities, 
but that it resolves after a few weeks of rest.  Accordingly, 
the examiner opined that there was no service-connected 
injury or residual from a service-connected activity and 
there is no condition that was aggravated by his service-
connected activity.

The veteran was reexamined in November 2005 by his private 
physician, who found that the veteran's hip range of motion 
was within functional limits with mild restrictions both 
internally and externally in the left hip.  However, this 
physician did not provide a diagnosis for the veteran's hip 
pain, and he continued to state that the veteran had 
patellofemoral syndrome of the knee, which the VA examiner 
opined in February 2005 was reversible.  

On this record, with the medical opinion that the diagnoses 
attached to the veteran's complaints are reversible, it may 
not be concluded the veteran has a disability for VA 
purposes, and therefore a basis upon which to establish 
service connection has not been presented.  Accordingly, the 
appeal is denied.  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in March 2004.  By this, and by the statement of 
the case, and the supplemental statements of the case, the 
veteran was informed of all four elements required by the 
Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained, as have 
the veteran's service medical records.  The veteran was also 
provided with a VA examination (the report of which has been 
associated with the claims file).  Additionally, the veteran 
testified at a hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's service-connection claims, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.


ORDER

Service connection for a right knee disability is denied.

Service connection for a left hip disability is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


